HILL, Judge.
Here, we review the acts of the North Carolina Property Tax Commission, a state administrative agency, to determine whether the evidence presented to the Commission supported its conclusions. In reviewing the orders of state agencies, this Court may not make findings of fact contrary to the Commission when the findings of the Commission are supported by “competent, material, and substantial evidence.” In re Appeal of Amp, Inc., 287 N.C. 547, 561, 215 S.E. 2d 752 (1975); In re Land and Mineral Company (Filed 2 December 1980).
G.S. 150A-51 specifies the scope of review and the power of courts in disposing of cases appealed from state agencies and is to be read in conjunction with In re Appeal of Amp, Inc., supra.
That statute provides in part:
The court may affirm the decision of the agency or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the petitioners may have been prejudiced because the agency findings, inferences, conclusions, or decisions are:
(5) Unsupported by substantial evidence admissible under G.S. 150A-29(a) or G.S. 150A-30 in view of the entire record as submitted; or
(6) Arbitrary or capricious.
When we consider the judicial rule of Amp, together with G.S. 150A-51, the standard of review we must apply is whether the decision of the Commission is supported by “competent, material, and substantial evidence.” The scope of judicial review is the “whole record” test. Thompson v. Board of Education, 292 N.C. 406, 233 S.E. 2d 538 (1977). In reviewing the commissioners’ decision, we must keep in mind the principle of law that ad valorem tax assessments are presumed to be correct. See In re Appeal of Amp, Inc., supra; Electric Membership Corp. v. Alexander, 282 N.C. 402, 192 S.E. 2d 811 (1972); In re Land and *167Mineral Company, supra. The presumption places the burden of proof that the assessments are incorrect on the taxpayer.
Justice Copeland has set forth a two-pronged test the Court must apply in determining whether the taxpayer has overcome that presumption.
[I]n order for the taxpayer to rebut the presumption he must produce ‘competent, material and substantial’ evidence that tends to show that: (1) Either the county tax supervisor used an arbitrary method of valuation; or (2) the county tax supervisor used an illegal method of valuation; AND (3) the assessment substantially exceeded the true value in money of the property. See Albemarle Electric Membership Corp. v. Alexander, supra, 282 N.C. 410, 192 S.E. 2d at 816-17. Simply stated, it is not enough for the taxpayer to show that the means adopted by the tax supervisor were wrong, he must also show that the result arrived at is substantially greater than the true value in money of the property assessed, i.e., that the valuation was unreasonably high. Id. ...
Amp, supra, at p. 563.
 Petitioners first assign as error the Commission’s failure to conclude as a matter of law that the notice published in the Journal Patriot on 26 September 1974 violated their due process rights as guaranteed by the state and federal constitutions; further violated G.S. 105-317; and thus was void. Petitioners contend the notice failed to inform them, as well as other interested property owners, that schedules which affected their property had been adopted and were available for inspection.
G.S. 105-317(c) states:
(c) The schedules of values, standards, and rules required by (b)(1) above shall be reviewed and approved by the board of county commissioners before they are used. When the board of county commissioners approves the schedules, standards and rules, it shall issue an order adopting them and shall cause a copy of the order to be published in the form of a notice in a newspaper having a general circulation in the county, stating in the notice that the schedules, standards, and rules to be used in the next scheduled reappraisal of real property have been adopted *168and that they are open to examination by any property owner of the county at the office of the tax supervisor for a period of 10 days from the date of publication of the notice.
In the present case, the schedules were adopted 24 September 1974, and a notice announcing their adoption was published 26 September 1974. The schedule and notice related to reappraisals that would be effective as of 1 January 1977. We agree with petitioners that the schedules were established far in advance of the effective date of the reappraisal and that the county made only token efforts to inform property owners that the schedules had been adopted. The statute, however, does not set a time frame or a minimum size for the notice, and the notice meets each requirement set forth in the statute. After applying the proper standard and scope of review, we find that the Commission properly concluded that the county complied with G.S. 105-317.
Furthermore, we find that the notice was not violative of due process. Appellee cites Brock v. Property Tax Comm., 29 N.C. App. 324, 224 S.E. 2d 295 (1976), reversed and remanded, 290 N.C. 731, 228 S.E. 2d 254 (1976), as a case which deals with a published notice remarkably similar to the one before us. In Brock, although both appellate courts upheld the sufficiency of the notice, neither court expressly dealt with the adequacy of the size of the notice or its timing. It is established, however, that “only when the action of the ... authorities is found to be arbitrary [will] the courts interfere with assessments on the asserted violation of the due process clause.” Hotel Co. v. Morris, 205 N.C. 484, 487, 171 S.E. 779 (1933). We do not believe the action of the county in printing the notice in the manner it did and at the time it did was arbitrary so as to make the notice void. Petitioners’ assignment of error is without merit and overruled.
We next address the remaining assignments of error brought forth by the petitioners as a class and apply the two-pronged test set out in Amp., supra. When we administer the “whole record” test to the facts set out in the record, we find some irregularity; i.e., the appraisers failed to visit or observe the property in making the appraisal. Nevertheless, the second prong of the test — i.e., whether the assessment substantially *169exceeded the true value in money of the property — is not violated.
The appraiser in preparing the use value schedule divided the county property into classifications, assigning a different value based on productivity, soil classification, and location. The tax supervisor valued the land in question in the lowest production classification.
There was evidence in the record supporting a use value as low as $30 and as high as $100 — the result of a difference of opinion among experts. When we apply the facts to the standard and scope of review set out above, we conclude the decision of the Property Tax Commission should be
Affirmed.
Judge Arnold concurs.
Judge Wells dissents.